GOODRICH, P. J. (dissenting).
I am not able to agree with Mr. Justice CULLEN that the clause of section 1373 which relates to the *637continuance in office oí the clerks and assistant clerks of justices’ courts in Brooklyn who were in office on January 1, 1898, does not cover the office of the plaintiff. There are three clauses of the section which are to be considered. They read as follows, the division being my own:
(1) “There shall be in and for each district a cleric of said court and in each district in the boroughs of Manhattan, Brooklyn and the Bronx an assistant clerk who shall be appointed by the justice elected or appointed from said district, as hereinbefore provided, and shall hold office for the term of six years from the date of appointment.”
(2) “The clerks, assistant clerks, stenographers, interpreters and attendants ■of the district courts in the city of New York and of the justices’ courts of the First, Second and Third districts in the city of Brooklyn, who shall be in office on the first day of January, 1898, shall continue until the expiration of their respective terms in the like capacities as officers of the said municipal court.”
(3) “The said justices shall in like manner, on or before the thirtieth day of January, eighteen hundred and ninety-eight, also appoint the officers necessary to attend the court in each district, not exceeding three, at an annual salary of one thousand dollars, and a stenographer in and for each district at an annual salary of two thousand dollars, and in and for each district in the borough of Manhattan an interpreter at an annual salary of twelve hundred dollars. Bach of said attendants, stenographers and interpreters shall be appointed for two years or to fill the residue of an unexpired term. The said justices may remove any of said attendants, stenographers or interpreters, provided that before removal such officers shall have notice of the cause of their proposed removal and an opportunity to make an explanation; and the reasons for any removal shall be briefly entered on such minutes.”
The section, as Mr. Justice CUELEN has said, "provides a permanent plan for the administration of the municipal court.” The first clause provides generally for the appointment of clerks and assistant clerks, and the third clause for the appointment and removal of other attendants. I think that the first clause relates both to those clerks and assistant clerks who were in office on January 31,1898, and their successors, and to those who should be appointed by the seven newly-appointed justices, for their respective districts. All new appointees are to hold office for a term of six years, and they are required to file bonds, and not to engage in any other business. The section defines them as clerks and assistant clerks of the municipal court, and it was intended that they should ultimately constitute the working clerical force of the court. But as there were already clerks, assistant clerks, and other attendants in office, appointed by the former justices, the legislature, by the second clause, evidently intended not to interfere with such incumbents, but to retain them in office until the expiration of their terms, when their successors are to be appointed as provided in the first clause. They are spoken of in the second clause, not as clerks and assistant clerks of the municipal court, but as clerks and assistant clerks of the district courts of the First, Second, and Third districts of the city of Brooklyn, who shall be in office on the 1st day of January, 1898, and declares that they shall continue until the expiration of their respective terms, in the like capacities as officers of the municipal court. Here is a distinct definition and differentiation of the two classes of officers; the first consisting of those persons who are to be appointed as clerks and assistant clerks of the municipal court, and the second consisting *638of those persons who were clerks and attendants of the old district courts already in office. The latter were to be transferred into the municipal court, and retain their offices until the expiration of their terms. I think it is evident that the legislature intended by the first clause to provide for the appointment of the clerks and assistant clerks in each district by the justice elected or appointed, whenever there was a vacancy, and by the second clause, in distinction from the first, to recognize and continue in office the existing incumbents of such positions as were already filled. There is no conflict or inconsistency between the two clauses.
Again, I think the learned justice misconstrues the section when he says that it “authorizes a justice to appoint attendants to the court, not exceeding three, a stenographer, and, in each district of the borough of Manhattan, an interpreter.” This is required to be done by all the justices, not by the individual justice in each district. In the first-quoted clause of the section relating to the appointment of clerks or assistant clerks, the words used are “the justice elected or appointed from said district”; and in a clause not quoted, “each justice”; but in the third quoted clause, relating to the appointment and removal of attendants, stenographers, and interpreters, the words used are, “The said justices” shall appoint and remove. I think this requires the action of all or a majority of the justices, either in their separate capacities or in the board created by section 1374, which provides that “the justices of said court shall constitute the board of justices of the municipal court and' discharge the functions thereof.”
Some light may be thrown upon the question by reference to other provisions of the charter. So careful was the legislature not to disturb existing tenures of office that there is a general provision in section 1536 that “all the clerical and other subordinate forces, not subject to removal without cause, in the public employ,” shall continue in office unless their positions are vacated by the other provisions of the charter; and even then it is declared that the clerks and subordinates of departments that are reconstructed under the same or other names shall continue in office. I do not mean to intimate that the word “department,” as used in the charter, includes the municipal court; but I refer to those provisions as indicating, by analogy, that it was the intention of the act not to disturb existing tenures of office. It is certain that the words “clerical forces in the public employ” do include the plaintiff.
Mr. Justice CULLEN expresses no opinion as to the time the plaintiff’s term of office expires, but I think the question has an important bearing upon the subject. The plaintiff was appointed under section 14 of chapter 583 of the Laws of 1888, which gave the justices power “to appoint a clerk of their respective courts; also to appoint such other clerks, assistants and stenographers as the common council may authorize, all such appointees to serve during the pleasure of said justice”; and I assume that authority for the appointment of the plaintiff was given by the common council. What, then, is the pleasure'of the appointing justice? Not discussing the question whether he could irrevocably appoint the plaintiff for the definite term *639of Ms own office, and thus defeat the exercise of his pleasure if occasion for removal should arise, he appointed the plaintiff to office for some period. He has continued to permit him to hold officer The plaintiff, was in office on January 31, 1898. The justice has, by the pay roll contained in the record, certified to the comptroller of the city that the plaintiff, for the months of January and February, was actually in office as assistant clerk, at the salary of |1,000 per annum. Evidently, so far as the pleasure of the justice can continue the plaintiff in office, he still remains undisturbed; and I do not see how he can be declared out of office until he has been removed by the justices, under the provisions of the section in question.
I think the judgment, as appealed from, should be affirmed.